Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00056-CV

                        MARC III GENERAL CONTRACTORS LLC,
                                      Appellant

                                                  v.

                                           Denis MEJIA,
                                             Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-08438
                           Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment dated October
30, 2013 is VACATED, this appeal is DISMISSED, and the cause REMANDED to the trial court
for proceedings consistent with the parties’ settlement agreement.

       Costs are assessed against the party that incurred them.

       SIGNED July 2, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice